UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7282


KELVIN J. MILES, a/k/a Kelvin Jerome Miles,

                Plaintiff – Appellant,

          v.

COMMANDER J. GLEN; EDWARD READ, Health Care Doctor; LT
TAMDA MIDDLETON; NURSE MICHELLE GREEN; SUPERVISOR, Federal
Bureau of Prisons,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      R. Bryan Harwell, District
Judge. (2:13-cv-01408-RBH)


Submitted:   January 21, 2016             Decided:   March 18, 2016


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kelvin J. Miles appeals the district court’s orders denying

relief on his Fed. R. Civ. P. 60(b) motion and denying his

motion for reconsideration.             We have reviewed the record and

find no reversible error.         Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.            Miles v. Glen, No. 2:13-cv-01408-RBH

(D.S.C.   July   6   and   July   24,    2015).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                        2